


GUARDIAN DISTRIBUTOR AGREEMENT




     THIS AGREEMENT is made as of March 14, 2008, by and between Guardian
Technologies International, Inc, having its principal office at 516 Herndon
Parkway, Suite A, Herndon, Virginia,(the "Company") and Borlas Security Systems,
Ltd., with its principal office at 9, bld.1, Varshavskoe shosse, Moscow, Russian
Federation, 117105 (the "Distributor").




1.

Appointment of Distributor

a.

Appointment: Distributor's Location(s)/Territory. Upon the terms and conditions
of this Agreement, the Company hereby appoints the Distributor as an authorized
non-exclusive distributor of the Company's line of security products (the
"Security Products"), and the Distributor hereby accepts such appointment as set
forth in Schedule B, with respect to the Distributor's location(s) and within
the territory ("Territory") set forth in Schedule A attached hereto and
incorporated herein. In such capacity, the Distributor will purchase Security
Products from the Company and will devote its continuing best efforts to the
promotion and sale of such Security Products in the Territory.

b.

Amendments to Schedule A. The parties may amend Schedule A from time to time to
add or remove Distributor location(s) and/or modify the Distributor's Territory.

c.

Addition, Discontinuance and Modification of Products. The Company shall have
the right at any time to introduce new Security Products, discontinue the
manufacture or sale of any of its Security Products and make changes in the
design or construction of any of such Security Products without incurring any
obligation or liability whatsoever. The Company will give the Distributor thirty
(30) days prior notice of any discontinuance of a Security Product.




2.

Terms of Purchase

a.

Ordering of Security Products. All orders for Security Products placed by
Distributor shall be in writing or by fax or e-mail. (A telephone request to
purchase, or to modify an existing order, shall not be considered an order
unless and until followed up in writing.) All orders shall be subject to
acceptance by the Company at Herndon, Virginia.

b.

Prices. The Distributor shall purchase Security Products at the prices in effect
at the time of order. The Company may implement price changes at any time during
the term of this Agreement upon thirty (30) days prior written notice thereof to
Distributor. In addition to the purchase price, Distributor shall pay to the
Company the amount of all taxes, excises or other governmental charges that the
Company may be required to pay on the sale or delivery of any Products sold and
delivered hereunder, except where the law otherwise provides.

c.

Delivery. All products shall be shipped FOB shipping point, with title and risk
of loss passing at such point. The shipment destination must be within the
Distributor's Territory. The Company will not ship product outside of the
Distributor's Territory unless the Company elects to do so in certain limited
situations. Any taxes, administrative or governmental charges incurred as a
result of the purchase of Security Products are the sole responsibility of the
Distributor.

d.

Pre-Payment. The Company shall invoice the Distributor for the Security Products
and the Distributor shall pay within ten (10) days of scheduled shipment or
otherwise specified.  





e.

Warranty. The Company warrants that for a period of one (1) year from the date
of shipment to the Distributor, the Security Products sold shall be free from
defects in workmanship and materials, and shall conform to the Company's
standard specifications for such Security Products in effect at the time of the
shipment. If defects occur within the warranty period, the Distributor shall
notify the Company immediately and, upon confirmation by an authorized Company
representative of the defects, the Company's sole responsibility shall be to
replace the defective items. This warranty does not apply to defects not caused
by the Company (for example, accidents or abuse while in Distributor's or
customer’s possession). The Company shall not have any liability of any kind
under this warranty unless the Distributor gives the Company notice of its claim
within thirty (30) days after the date the Distributor knows or should know of
its claim. EXCEPT AS SET FORTH HEREIN, THERE ARE NO WARRANTIES, EXPRESS OR
IMPLIED, WITH RESPECT TO SECURITY PRODUCTS. THE COMPANY EXPRESSLY EXCLUDES AND
DISCLAIMS ANY IMPLIED WARRANTY OF MERCHANTABILITY AND ANY WARRANTIES OF FITNESS
FOR A PARTICULAR PURPOSE, APPLICATION OR USE. UNDER NO CIRCUMSTANCES WILL THE
COMPANY BE LIABLE FOR SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, WHETHER SUCH
DAMAGES ARE SOUGHT IN CONTRACT, IN TORT (INCLUDING BUT NOT LIMITED TO NEGLIGENCE
AND STRICT LIABILITY) OR OTHERWISE, AND THE COMPANY'S LIABILITY SHALL IN NO
EVENT EXCEED THE PURCHASE PRICE OF THE SECURITY PRODUCTS ON WHICH SUCH LIABILITY
IS BASED.

3.

Guardian Trademarks and or Other Products Resold by the Distributor for the
benefit of Guardian  

The Distributor shall have the right hereunder to represent that it is "an
Authorized Distributor of Security Company Products." Any other use by the
Distributor of the trademark "Guardian" or any other trademark owned by the
Company or its partner’s must be in a form and format approved by the Company in
advance of such usage.

4.

Promotional Materials

During the term of this Agreement, the Company shall take reasonable action to
assist the Distributor in the Distributor's efforts to promote and sell Guardian
Products, including the provision of reasonable quantities of support materials
such as product information and sales promotional literature.

5.

Duties of the Distributor

a.

Sales Activities. The Distributor agrees to use its best efforts vigorously and
actively to promote the sale of Security Products in the Territory. In
connection with such efforts, the Distributor, at its sole cost and expense,
shall organize and maintain a sales force and shall maintain adequate sales and
warehouse facilities within the Territory that are satisfactory to the Company.

b.

Storage of Inventory. The Distributor agrees to store when necessary, Security
Products in accordance with the Company’s storage guidelines.

c.

Appropriate Use of Security Products. The Distributor shall use its best efforts
to train dealers and contractors in its Territory as to the proper usage and
application of Security Products in accordance with Product Cut Sheets, supplied
by the Company from time to time to the Distributor.

d.

Spare Parts Inventory Levels. The Distributor agrees to maintain an inventory,
to be determined, for maintenance repair services to adequately serve the needs
of the customers.





2







e.

Advertising. Each printed advertisement, flyer, handbill, television spot, radio
script, telephone pages listing, webpage or any other advertising or promotional
material bearing or using the trademark or trade name "Guardian" or pertaining
to Security Products must be approved by the Company in writing prior to its use
by the Distributor. Such approval will not be unreasonably withheld or delayed.

f.

Reputation. The Distributor shall continually maintain to the satisfaction of
the Company a general reputation for honesty, integrity and good credit standing
and shall maintain the highest quality standards.

g.

Competing Products. With respect to each Distributor location set forth on
Schedule A, the Distributor shall notify the Company directly if the Distributor
intends to, promote, advertise, manufacture, market, distribute or sell security
or associated security products, which competes with Security Products.

h.

Compliance With Law. The Distributor shall comply with all laws, ordinances and
regulations, both state and federal, applicable to the Distributor's business.

i.

Expenses. The Distributor shall pay and discharge, and the Company shall have no
obligation to pay for, any expenses or costs of any kind or nature incurred by
the Distributor in connection with its distribution function hereunder,
including, without limitation, any expenses or costs involved in marketing
Security Products.

j.

Monthly Reports. Within fifteen (15) days after the end of each calendar month,
the Distributor shall submit a report to the Company setting forth a rolling 12
month forecast.  The Company shall provide the format of such report to the
Distributor.

6.

Duties of the Company

a.

Company agrees not to represent or sell other hardware products which are deemed
to be competitive with the Distributor’s product offering unless the Company
provides written notice of intent with the Distributor.




b.

Company further agrees to not enter into any business relationship that would
result in competition for a tender that has been presented by the Distributor.




7.

Force Majeure

The Company shall be excused from delay or non-performance in the delivery of an
order and the Distributor shall have no claim for damage if and to the extent
such delay or failure is caused by occurrences beyond the control of the Company
including, but not limited to, market conditions; acts of God; war, acts of
terrorism, riots and civil disturbances; expropriation or confiscation of
facilities or compliance with any order or request of governmental authority;
strikes, labor or employment difficulties whether direct or indirect; or any
cause whatsoever which is not within the reasonable control of the Company. The
Company shall immediately notify the Distributor of the existence of any such
force majeure condition and the anticipated extent of the delay or non-delivery.
The Company shall, in such event, have the right to allocate available Security
Products among its customers in its sole discretion.

8.

Distributor's Remedies

If the Company, for any reason whatsoever, fails or is unable to deliver any
Security Products ordered by the Distributor, the Distributor's sole and
exclusive remedy shall be the recovery of the purchase price, if any, paid by
the Distributor to the Company for such Security Products.  The Company shall
not incur any liability





3







whatsoever for any delay in the delivery to the designated delivery location of
any Security Products. In no event shall the Company be liable for any
incidental, consequential or other damages arising out of any failure to deliver
any Security Products to the Distributor or any delay in the delivery thereof.

9.

Relationship of Parties: Indemnification of Company.

a.

Independent Contractor Status. The relationship of the parties established by
this Agreement is that of vendor and vendee, and all work and duties to be
performed by the Distributor as contemplated by this Agreement shall be
performed by it as an independent contractor. The full cost and responsibility
for hiring, firing and compensating employees of the Distributor shall be borne
by the Distributor.

b.

No Authority to Bind Company. Nothing in this Agreement or otherwise shall be
construed as constituting an appointment of the Distributor as an agent, legal
representative, joint venture, partner, employee or servant of the Company for
any purpose whatsoever. The Distributor is not authorized to transact business,
incur obligations, sell goods, solicit orders, or assign or create any
obligation of any kind, express or implied, on behalf of the Company, or to bind
it in any way whatsoever, or to make any contract, promise, warranty or
representation on the Company's behalf with respect to products sold by the
Company or any other matter, or to accept any service of process upon the
Company or receive any notice of any nature whatsoever on the Company's behalf.

c.

Indemnification. Under no circumstances shall the Company be liable for any act,
omission, contract, debt or other obligation of any kind of the Distributor or
any salesman, employee, agent or other person acting for or on behalf of the
Distributor. The Distributor shall indemnify and hold the Company harmless from
any and all claims, liabilities, losses, damages or expenses (including
reasonable attorneys, fees and costs) arising directly or indirectly from, as a
result of, or in connection with, the Distributor's operation of the
Distributor's business. The terms of this indemnity shall survive the
termination of this Agreement.

10.

Confidential Information

a.

Definition. As used in this Section, "Proprietary Information" means information
developed by or for the Company which is not otherwise generally known in any
industry in which the Company is or may become engaged and includes, but is not
limited to, information developed by or for the Company, whether now owned or
hereafter obtained, concerning plans, marketing and sales methods, materials,
processes, procedures, devices utilized by the Company, prices, quotes,
suppliers, manufacturers, customers with whom the Company deals (or
organizations or other entities or persons associated with such customers),
trade secrets and other confidential information of any type, together with all
written, graphic and other materials relating to all or any part of the same.

b.

Non-Disclosure. Except as authorized in writing by the Company, the Distributor
shall not at any time, either during or after the term of this Agreement,
disclose or use, directly or indirectly, any Proprietary Information of which
the Distributor gains knowledge during or by reason of this Agreement and the
Distributor shall retain all such information in trust in a fiduciary capacity
for the sole use and benefit of the Company. In the event that the Distributor
operates one or more locations other than those set forth on Schedule A, the
Distributor shall not disclose any Proprietary Information to local management
or employees of such other location(s).





4







11.

Patent and Trademark Indemnity

The Company will defend at its expense any legal proceeding brought against the
Distributor based on a claim that Security Products sold by the Company under
this Agreement infringe upon a United States patent or trademark, provided that
the Company is notified promptly and given full authority, information and
assistance for such defense. If the Distributor complies with the foregoing
obligation, the Company will pay all damages and costs finally adjudicated
against the Distributor, but will not be responsible for any compromise made
without the Company's consent. If the Security Products are held to be
infringing and their use enjoined, the Company may, at its election and expense,
either (1) obtain for the Distributor the right to continue selling the Security
Products, (2) replace the Security Products with non-infringing Products, or (3)
refund the purchase price paid, upon return of the Security Products to the
Company.

12.

Term and Termination

a.

Term. The term of this Agreement shall be for a period beginning on the date
hereof and ending on March 14, 2009. Thereafter, this Agreement shall
automatically renew for successive one (1) year periods unless either party
gives to the other party written notice of termination at least one-hundred
eighty (180) days prior to the end of the initial or any renewal term.




b.

Voluntary Termination. Either party may terminate this Agreement in its
entirety, or with respect to one (1) or more Distributor location(s) set forth
on Schedule A, at any time during the term hereof, with or without cause, by
giving to the other party one-hundred eighty (180) days prior written notice of
termination. If this Agreement is only terminated with respect to one (1) or
more Distributor location(s) set forth on Schedule A, and there are remaining
Distributor location(s) still remaining on Schedule A, the provisions of this
Agreement relating to termination shall only apply to the terminated
location(s), and this Agreement shall remain in full force and effect with
respect to the other Distributor location(s).

c.

Default by the Distributor. This Agreement may be terminated by the Company
immediately upon the failure of the Distributor to pay for Security Products
purchased by the Distributor in accordance with the terms of Section 2(d) hereof
or upon the material default by the Distributor of any other obligation under
this Agreement, or upon the filing of a petition in bankruptcy or for
reorganization under the Bankruptcy Act by the Distributor, or upon the making
of an assignment for benefit of creditors by the Distributor, or upon the
Distributor's taking any action or failing to act in such a manner as to
unfavorably reflect upon the Company.

d.

Effect on Outstanding Orders. Upon the effective date of termination of this
Agreement, all outstanding orders from the Distributor to the Company shall be
deemed cancelled, to the extent Security Products have not yet been shipped by
the Company.

e.

Repurchase of Inventory. Upon termination of this Agreement for any reason, the
Company shall have the option, within sixty (60) days after the effective date
of such termination, to purchase the Distributor's inventory which was purchased
by the Distributor within the past twelve (12) months prior to the date of
termination. If the Company exercises such option, the Distributor will sell and
release to the Company such inventory at a price equal to the price initially
paid by the Distributor for such Security Products, provided the Security
Products have been properly stored in accordance with Security storage
guidelines and are in a good and saleable condition.

f.

Return of Company Property. Upon termination of this Agreement for any reason,
the Distributor shall promptly return to the Company any property of the
Company, including, without limitation, all sales and marketing documents,
manuals and other records and proprietary information of the Company, as well as
any samples in the Distributor's possession or control. The Distributor agrees
that it will not make or retain any copy of, or extract from, such property or
materials. The





5







Company agrees to compensate the Distributor for the cost of any returned sales
materials that were authorized by the Company and purchased by the Distributors
within twelve (12) months of the date of termination.

13.

General

a.

Waiver. Failure of either party at any time to require performance by the other
party of any provision hereof shall not be deemed to be a continuing waiver of
that provision, or a waiver of its rights under any other provision of this
Agreement, regardless of whether such provision is of the same or a similar
nature.

b.

Complete Agreement. This Agreement (including the exhibits hereto and all
documents and papers delivered pursuant hereto and any written amendments hereof
executed by the parties to this Agreement) constitutes the entire agreement, and
supersedes all prior agreements and understandings, oral and written, among the
parties to this Agreement with respect to the subject matter hereof. This
Agreement may be amended only by written agreement executed by all of the
parties hereto. No purchase order or sales form will be applicable to any sales
pursuant to this Agreement and only the terms of this Distributor Agreement
shall govern such sales.

c.

Applicable Law; Jurisdiction and Venue. This Agreement shall be construed under,
and governed by, the laws of the Commonwealth of Virginia.

d.

Severability. If any provision of this Agreement is unenforceable or invalid,
the Agreement shall be ineffective only to the extent of such provisions, and
the enforceability or validity of the remaining provisions of this Agreement
shall not be affected thereby.

e.

Assignment. This Agreement may not be transferred or assigned in whole or in
part by operation of law or otherwise by the Distributor without the prior
written consent of the Company. Upon thirty (30) days prior written notice to
the Distributor, the Company may assign its rights, duties and obligations under
this Agreement. Without written notice, the Company may assign its rights,
duties and obligations under this Agreement to any parent, subsidiary or other
affiliated corporation of the Company.

f.

Notices. Any notice or other communication related to this Agreement shall be
effective if sent by first class mail, postage prepaid, to the address set forth
in this Agreement, or to such other address as may be designated in writing to
the other party.




       IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first set forth above.




Guardian Technologies International Inc.         

Borlas Security Systems, Ltd.

 

/s/ William J. Donovan

/s/ Andrey Prozorov

By: William J. Donovan

 

By: Andrey Prozorov




Its: President & COO

Its: Director Geuetal




                                   





6







SCHEDULE A

                      




Distributor Location(s) and Territory

                      




Distributor Location(s)

9, bld.1, Varshavskoe shosse, Moscow, Russian Federation, 117105







Territory




Russian Federation and CIS countries







                                                   Initials: Company     ______




                                                              Distributor
    ______




  





7







SCHEDULE B



















Michael W. Trudnak

Chief Executive Officer

516 Herndon Parkway

Herndon, Virginia 20170

Tel: 703-464-5495







March 14, 2008




To Whom It May Concern:




Subject:  Borlas Security Systems




Borlas Security Systems is an authorized distributor of the following
corporations equipment:  Guardian Technologies International, AutoClear,
Scintrex, and Logos family of products in Russia and all the countries which
formally were part of the Union of Soviet Socialist Republic.




In addition, Borlas Security Systems is authorized to install, maintain and
train operators of the aforementioned family of products of the corporations.  







Sincerely,







/s/ Michael W. Trudnak

Michael W. Trudnak

Chief Executive Officer

Guardian Technologies International, Inc.
































8





